Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15 and those embodiments of the compounds of formulae (I), (II), and (III) for which the variable “A” represents a C1-20 alkyl group in the reply filed on October 11, 2022 is acknowledged.  The species election further confines the applicable claims under current consideration to claims 1, 4-10, and 15.  
The traversal is on the ground(s) that the Examiner has not demonstrated a search burden.  The search burden was at least indirectly explained when rationalizing the basis for restriction/election of species but by way of further explanation, a burden exists because many of the embodiments of the polyethersiloxane are not-at-all novel being described in a variety of frameworks for which “silicone elastomer” and variants of the same may be disclosed that differ from the present context.  Moreover, the different species encompassed within the aforementioned formulae are prepared by distinct synthetic approaches, each of which has to be probed individually and each of the defined classes of compound would have to be searched individually if a structure search were undertaken given the different attributes found in the terminating groups. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 11-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method or compound/composition there being no allowable generic or linking claim. 
Claim Analysis
	Although not rising to the level of constituting a foundation for rejection, although an enablement rejection was considered, it is pointed out there that Y is defined in such a manner that the resulting compounds would feature O-O bonds and O-N bonds.  These seem unlikely to be permutations intended by Applicant and it is therefore suggested that Applicant might consider removing “O” and “NH” as possible species of Y.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai, JP 04-142373.  According to the abstract, this disclosure is directed to a composition comprising a room temperature-curable silicone rubber composition to which is added a polyether-modified silicone.  The composition is indicated as having antifouling properties.  Relevant to the present discussion, the polyethersiloxane adheres to the formula set forth on page 2 bottom right quandrant of the original disclosure with the variables being defined in the accompanying machine translation in the paragraph bridging pages 4 and 5.  Notably, prior art “m” may equal zero in which case R1 and/or R2 may be polyethers where r connotes a range encompassing of that defined in association with claimed variables m and m’.  Prior art variable R5 correlates with a C1-15 alkyl group or acyl group.  Where R5 is an alkyl group, the terminal group of the polyoxyethylene segment would correlate with the elected embodiment of claimed variable A and where Y is a direct bond.  Where R5 is an acyl group, the terminal group of the polyoxyethylene segment would correlate with the elected embodiment of claimed variable A and where Y is a -C(O)-.
As for claim 15, page 5 reports a suitable amount of the polyether silicone in terms different than those employed in the claim.  At the same time, the skilled artisan is certainly capable of determining as a matter of routine experimentation those quantities that will convey the desired effect without adversely impacting other properties of the composition.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Whereas it may be true that the final three embodiments of the polymer disclosed in claim 4 are encompassed within the breadth of Nakai, it is the Examiner’s assessment that a holding of their unpatentability would require improper hindsight as a conclusion of obviousness would involve too much “picking and choosing”.
U.S. Patent No. 10,111,959 is cited as being of interest for its description of a hydrosilylation-crosslinked polysiloxane gel ( a swollen rubber) that features antimicrobial properties by virtue of the incorporation of polysiloxane-polyether block copolymers.  See the paragraph bridging columns 7 and 8.  WO 2021/105429 is yet another reference teaching a similar block copolymer added to impart fouling resistance to a curable polysiloxane binder.  To the extent that either of these would only serve as a foundation to reject no more than what is already addressed by Nakai, no formal statement of rejection will be proffered at the present time in the name of brevity.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 12, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765